DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-17 and 19-21 filed May 13, 2022 in an amendment are pending in the application.  Claim 18 is canceled.  The amendments to the Drawings filed May 13, 2022 have overcome the objection previously set forth in the Non-Final Office Action mailed January 13, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tooth (GB2199362A).
Regarding claim 1, Tooth discloses a removable panel (1; Fig. 1, Page 3 lines 11-18), comprising: a panel body (1; Fig. 1) configured to cover an opening (Fig. 1;Abstract, Page 1 lines 23-29 and Page 2 lines 1-10) defined by a structure (Fig. 2; Page 1 lines 23-29 and Page 2 lines 1-10); a plurality of latches (4 and 4'; Fig. 2, Page 5 lines 1-3), the latches each positioned adjacent a respective edge (Fig. 2) of the body and configured to translate linearly from an open position to a closed position (Page 1 lines 23-29 and Page 2 lines 1-10, and Page 3 lines 35-37 and Page 4 line 1); an actuator (6/7/89; Fig. 2, Page 4 lines 5-15) fixed to the panel for rotation about an actuator axis (Fig. 2 at the centerpoint of gear disc 8); and a plurality of latch links (15; Fig. 2), each latch link having a first end (Fig. 2 and connected to 4) connected to a corresponding one of the latches, each latch link having a second end (Fig. 2 and connected to 14) operably linked with the actuator such that rotation of the actuator  simultaneously drives each of the latch links (4, 4'; Fig. 2); wherein rotation of the actuator in a first rotational direction drives each of the latches from the open position of the latch to the closed position of the latch (Figs. 1-2; Abstract, Page 1 lines 23-29 and Page 2 lines 1-10), and rotation of the actuator in a second rotational direction opposite the first rotational direction drives each of the latches from the closed position of the latch to the open position of the latch (Figs. 1-2; Abstract, Page 1 lines 23-29 and Page 2 lines 1-10).
Regarding claim 2, Tooth discloses the removable panel of claim 1, wherein the latch links (Fig. 2) are rigid members.
Regarding claim 8, Tooth discloses the removable panel of claim 1, wherein the latches (4, 4'; Fig. 2) are configured to engage one of the structure (Fig. 2; Page 1 lines 23-29 and Page 2 lines 1-10) or an adjacent removable panel in the closed position, thereby securing the panel body (1; Fig. 2) to the structure.  
Regarding claim 9, Tooth discloses the removable panel of claim 1, wherein the latches (4, 4'; Fig. 2) are contained within an outer installation periphery (peripheral frame; Fig. 2, Page 1 lines 1-3) of the panel body (1; Fig. 2) in the open position, such that the panel body is removable from the structure (Page 1 lines 1-3, 23-29 and Page 2 lines 1-10).  
Regarding claim 10, Tooth discloses the removable panel of claim 1, wherein the latches are each slidably retained within a latch sleeve (4, 4’; Fig. 2) fixed to the panel body.  
Regarding claim 11, Tooth discloses the removable panel of claim 1, wherein one or more of the latches define an engagement ramp (the peripheral frame in Fig. 2 has a step to engaged the latches) positioned to change an insertion resistance of the latch during movement from the open position to the closed position.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tooth in view of in view of Fuerst (EP0529288A1).
Regarding claim 12, Tooth teaches a removable panel of claim 1.  However, Tooth does not indicate if the removable panel can be used in a vehicle and wherein the opening defined by the structure is a vehicle roof opening.
In claim 12, Fuerst teaches wherein the opening (14; Fig. 1) defined by the structure (1; Fig. 1) is a vehicle roof opening (Fig. 1).
For claim 12, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the removable panel of Tooth to be used in a vehicle roof opening as taught by Fuerst.  Doing so, allows for a person to use the removable panel in a vehicle (Fuerst – Fig. 1).

Claim 13,19 is rejected under 35 U.S.C. 103 as being unpatentable over Fuerst in view of Tooth.
Regarding claim 13, Fuerst discloses a removable vehicle roof panel (6; Fig. 1), comprising: a panel body (6; Fig. 1) configured to cover a roof opening (14; Fig. 1) defined by a vehicle structure (11; Fig. 1); a plurality of latches (Fig. 1), the latches (8, 8', 8", 8'"; Fig 1, Page 9 Paragraph 36) each positioned adjacent a respective edge (11; Fig. 1, Page 9 Paragraph 36) of the body and configured to translate from an open position to a closed position, wherein the latches are configured to engage one of the structure (7, 7', 7", 7"', 7a of 11; Fig. 1, Page 9 Paragraph 36) or an adjacent removable panel in the closed position, thereby securing the panel body to the structure, wherein the latches are contained within an outer installation periphery (Fig. 1) of the panel body in the open position, such that the panel body is removable from the structure (Fig. 1, Page 3 Paragraph 9 and Page 9 Paragraph 36).
In claim 13, Tooth teaches a panel body (1; Fig. 1) configured to cover an opening (Fig. 1;Abstract, Page 1 lines 23-29 and Page 2 lines 1-10) defined by a structure (Fig. 2; Page 1 lines 23-29 and Page 2 lines 1-10); a plurality of latches (4 and 4'; Fig. 2, Page 5 lines 1-3), the latches each positioned adjacent a respective edge (Fig. 2) of the body and configured to translate linearly from an open position to a closed position (Page 1 lines 23-29 and Page 2 lines 1-10, and Page 3 lines 35-37 and Page 4 line 1);  an actuator (6/7/89; Fig. 2, Page 4 lines 5-15) fixed to the panel for rotation about an actuator axis (Fig. 2 at the centerpoint of gear disc 8); and a plurality of latch links (15; Fig. 2), each latch link including a ridgid member having a first end (Fig. 2 and connected to 4) connected to a corresponding one of the latches, each latch link having a second end (Fig. 2 and connected to 14) operably linked with the actuator such that rotation of the actuator  simultaneously drives each of the latch links (4, 4'; Fig. 2); wherein rotation of the actuator in a first rotational direction drives each of the latches from the open position of the latch to the closed position of the latch (Figs. 1-2; Abstract, Page 1 lines 23-29 and Page 2 lines 1-10), and rotation of the actuator in a second rotational direction opposite the first rotational direction drives each of the latches from the closed position of the latch to the open position of the latch (Figs. 1-2; Abstract, Page 1 lines 23-29 and Page 2 lines 1-10).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the removal panel of Fuerst with the ideas and especially latches that translate linearly from an open position to a closed position as taught by Tooth in order to simplify the design.  Doing so, allows the conversion of rotary movement into linear movement by the latches (Page 2 lines 1-5).
Regarding claim 19, see analysis of claims 1 and 13.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fuerst in view of Tooth and further in view of McAuliff (US8408623).
 Regarding claim 20, Fuerst in view of Tooth discloses the vehicle roof assembly of claim 19. Fuerst in view of Tooth also discloses a latch that translates linearly from one body to another.  However, Reihl in view of Jacob are silent to wherein a plurality of removable panels.
In claim 20, McAuliff teaches a plurality of removable panels on a vehicle (2/3/4; Figs. 1, 7, and 24).  
For claim 20, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle roof assembly of Fuerst in view of Tooth by adding a plurality of removable roof panels as taught by McAuliff.  Doing so, allows for removal and efficient storage of the panels inside the vehicle and where there is still enough extra space to store valuables (Col. 3 lines 31-36).  And the combination allows the linear latch system of Tooth to be used on McAuliff plurality of panels.
Regarding claim 21, Tooth in view of McAuliff (US8408623) discloses the vehicle roof assembly of claim 19, wherein the one or more removable panels (2/3/4; Figs. 1, 7, and 24) comprise three removable panels.
For claim 21, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the removable panel of Tooth by removable panels as taught by McAuliff.  Doing so, allows a person to take the removable panel of Tooth and duplicate its system and then line up panels side by side as taught by McAuliff.

Allowable Subject Matter
Claims 3-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. The addition of “linearly” to the independent claims is disclosed by Tooth.  This reference was listed at the end of the Non-Final Office Action dated 01/13/2022 under the section of prior art made of record and not relied upon and considered pertinent to applicant’s disclosure.  Tooth is able to be used in independent claims 1, 13, and 19 submitted May 13, 2022 as a source for linear translation of the latches from an open position to a closed position.

Conclusion		
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

/J.E.H./Examiner, Art Unit 3612